Citation Nr: 0916494	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-03 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
medial meniscal tear of the left knee with degenerative 
changes, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
medial meniscal tear of the right knee with degenerative 
changes, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1977 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in October 2005, and a 
substantive appeal was received in February 2006.   In his 
substantive appeal, the Veteran requested a Board hearing.  A 
hearing was scheduled for February 2009, but the Veteran 
failed to report.  Thus, his hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.702(d) (2008).


FINDINGS OF FACT

1.  The Veteran's postoperative medial meniscal tear of the 
left knee with degenerative changes is productive of pain, 
but without functional loss so as to result in limitation of 
flexion to 30 degrees or less, or limitation of extension to 
15 degrees or more; it is not productive of recurrent 
subluxation or lateral instability.

2.  The Veteran's postoperative medial meniscal tear of the 
right knee with degenerative changes is productive of pain, 
but without functional loss so as to result in limitation of 
flexion to 30 degrees or less, or limitation of extension to 
15 degrees or more; it is not productive of recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected postoperative 
medial meniscal tear of the left knee with degenerative 
changes has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 
5261 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected postoperative 
medial meniscal tear of the right knee with degenerative 
changes has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated January 
2005, July 2006, and September 2008 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in January 2005 prior to the initial unfavorable 
decision in April 2005.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in October 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Here, the VCAA duty to notify under Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was satisfied by way 
of a letter sent to the appellant in September 2008.   The 
issues were subsequently readjudicated by the RO as evidenced 
by an October 2008 supplemental statement of the case.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in April 2005, 
September 2006, and August 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The claims file was not reviewed in 
connection with the April 2005 examination.  Moreover, the 
claims file was not reviewed in connection with the August 
2008 examination.  The Board notes, however, that the same 
examiner who conducted the August 2008 examination also 
conducted the September 2006 examination which included 
review of the claims file.  The examination reports are based 
on an accurate history and include detailed and pertinent 
examination findings to allow for application of VA rating 
criteria.  The Board finds the examinations to be adequate 
for rating purposes.  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected knee disabilities warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected knee disabilities are rated 
for limitation of motion under Diagnostic Codes 5260 and 
5261.  

Under Diagnostic Code 5260, the limitation of flexion of the 
leg to 15 degrees warrants a 30 percent disability rating, to 
30 degrees warrants a 20 percent disability rating, to 45 
degrees warrants a 10 percent disability rating, and to 60 
degrees warrants a noncompensable disability rating.

Under Diagnostic Code 5261, the limitation of extension of 
the leg to 45 degrees warrants a 50 percent disability 
rating, to 30 degrees warrants a 40 percent disability 
rating, to 20 degrees warrants a 30 percent disability 
rating, to 15 degrees warrants a 20 percent disability 
rating, to 10 degrees warrants a 10 percent disability 
rating, and to 5 degrees warrants a noncompensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran was afforded a VA examination in April 2005.  The 
Veteran complained of a constant dull ache of the right knee 
with increased discomfort and crepitation with prolonged 
standing, walking, and positioning.  He also complained of 
occasional swelling of the knee, usually following prolonged 
positioning.  He denied a history of episodes of dislocation 
or recurrent subluxation.  Regarding the left knee, the 
Veteran complained of a constant dull ache with increased 
discomfort with prolonged standing, walking, positioning, and 
climbing or descending stairs.   The examiner noted that the 
conditions have not significantly adversely affected the 
Veteran's normal occupational or daily activities.  Regarding 
limitation of motion, the examiner noted no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  The examiner found no 
objective evidence of pain on motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, guarding of movement, or ankylosis.  In measuring 
range of motion, the examiner found no evidence of discomfort 
or loss of mobility, noting the range of motion bilaterally 
to be 0 to 130 degrees.  The knee joints were reported to be 
stable.  The diagnosis was degenerative joint disease of both 
knees and status post arthroscopic partial meniscectomy of 
both knees.    

The Veteran was afforded a VA examination in September 2006.  
The Veteran noted his bilateral knee pain at a level of 8 to 
9 out of 10 with some stiffness and right knee swelling on a 
daily basis.  The Veteran also noted that flare-ups occur 
with prolonged static positioning such as sitting, standing 
in excess of 20 minutes, specifically on the right side, and 
with any abrupt turns.  He remains guarded against these 
movements and avoids stairs.  The Veteran also reported no 
knee instability.  The Veteran's range of motion is 0 to 120 
degrees with pain with range of motion in the right knee at 
terminal extension and with terminal flexion.  Additional 
limitation of motion due to pain with repetitive use in 
flexion is to 110 to 120 degrees.  No additional limitation 
is present in the left knee.  The examiner noted no 
ankylosis.  The examiner diagnosed the Veteran with post 
right medial meniscectomy, chondroplasty, and synovectomy 
with multiple surgeries and with degenerative changes.  He 
also diagnosed the Veteran with left knee degenerative 
changes with status pose medial meniscectomy.  

The Veteran was afforded a VA examination in August 2008.  
The Veteran complained of flare-ups with ambulation and 
weightbearing in excess of one or two blocks, although these 
flare-ups do not result in incapacitation.  He noted pain at 
a level of 5 to 8 out of 10 in the right knee and 4 to 6 out 
of 10 in the left knee.  There were no complaints of 
subluxation.  Upon physical examination, the knee range of 
motion was extension to 0 degrees and flexion to 115 degrees 
bilaterally with end range pain and patellar grinding in the 
right knee. Upon repetition, there was no change in the range 
of motion, although the pain continued.  The examiner noted 
guarding of the movement with the right knee.  In addition, 
the Veteran's gait is antalgic with weightbearing of the 
right knee.  The examiner found no ankylosis.  The examiner 
diagnosed the Veteran with moderately severe right knee 
patellofemoral pain syndrome with degenerative joint disease 
and surgical residuals.  The examiner also diagnosed moderate 
left knee patellofemoral pain syndrome with degenerative 
changes and residuals of surgical procedure of meniscus 
repair.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against assignment of 
disability ratings greater than 10 percent (at any time 
during the period contemplated by the appeal) for the 
Veteran's service-connected left and right knee disabilities.  
The Veteran's loss of flexion, even when consideration is 
given to additional functional loss due to pain, does not 
approximate limitation to 30 degrees or les so as to warrant 
the next higher rating of 20 percent under Diagnostic Code 
5260.  The Veteran had no loss of extension; therefore 
Diagnostic Code 5261 is inapplicable.  Other potentially 
applicable Diagnostic Codes that provide for evaluations in 
excess of 10 percent include 5256 (ankylosis of the knee) and 
5257 (recurrent subluxation or lateral instability).  The 
record shows no current evidence of ankylosis, recurrent 
subluxation, or lateral instability of either knee.  In fact, 
the medical evidence of record, as summarized in pertinent 
part above, is consistently negative for symptoms such as 
ankylosis or instability.  As such, Diagnostic Codes 5256 and 
5257 are also inapplicable.

In addition, VA regulations set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  A higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca, 8 Vet. App. at 206.  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Although the 
Veteran's range of motion is slightly limited due to pain, 
the Board finds that this pain is already reflected in the 
currently assigned 10 percent rating for the knee 
disabilities.  The Board acknowledges the Veteran's 
subjective complaints of pain in his knees after prolonged 
activity; however, in the absence of any accompanying 
clinical findings supporting functional loss, the Board finds 
that the currently assigned 10 percent ratings adequately 
reflect the level of disability in the Veteran's knees 
bilaterally, and there is no basis for higher rating based on 
pain or loss of function.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


